Citation Nr: 1134038	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-17 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a sleep disorder. 


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

In March 2010, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed right hip disability that is related to service or to any incident therein.

2.  The Veteran does not have a diagnosed sleep disorder that is related to service or to any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  

2.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, like arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.03(d) (2010).  

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  



Right Hip

The Veteran contends that he suffers from a right hip disability that was incurred in or is otherwise related to his active service.  Specifically, the Veteran reports a history of right hip pain that began in service.  In an October 2007 statement, the Veteran reported that he was told by a doctor that he had arthritis in his right hip.  The issue of service connection for the right hip as secondary to a service-connected back disability has also been raised by the record.

Service medical records show that in July 1985, while seeking treatment for low back pain and right knee pain, the Veteran reported that he was hit in the right hip area at the age of 12 but received no treatment.  His current complaints included constant pain in back and right knee pain that was increased with squatting.  The Veteran did not report right hip pain at that time, and objectively, the right hip showed full range of motion without spasms or clicks.  Periodic service examination in September 1987 was negative for complaints or clinical findings related to the right hip.  Thereafter, in January 1990, the Veteran complained of long standing right thigh pain that began around the hip and radiated to the knee.  However, X-rays revealed a normal hip.  Periodic service examination in April 1998 was also negative for complaints or clinical findings related to the right hip.  During an October 1999 periodic service examination, the Veteran complained of bad knees and hip joints and indicated popping in the right hip/knee without pain.  However, examination revealed full range of motion and no tenderness and was noted as normal.

Thereafter, the Veteran sought treatment again in service for complaints related to the right hip.  Initially, the Veteran was examined for the purposes of retirement in February 2003, at which time he requested to have his knee and hip looked at prior to retirement.  It was noted that he had not been complaining of problems over the last several years, and he was to follow up with sick call.  In March 2003, it was noted that the Veteran wanted imaging performed on his whole body to see if there was anything wrong with him, with specific reference to his right knee, right hip, right shoulder, and back.  It was noted that the Veteran did not have any of those complaints prior to his retirement physical.  He reported right knee/hip pain on and off.  Physical examination revealed right hip pain with range of motion testing and there was tenderness to palpation of right greater tronchanter and over L5-S1.  However, no diagnosis related to the right hip was made at that time.  In April 2003, the Veteran complained of right knee pain and pain in the right hip and lumbar spine.  On examination, there was some limitation in flexion and pain in the groin area with external rotation.  Examination was positive for popping over the greater trochanter and tenderness to palpation of the greater trochanter.  An assessment was made of right hip pain, greater trochanter bursitis with popping.  During examination for the purposes of retirement in June 2003, clinical evaluation of the lower extremities was normal. 

During a VA joints examination in April 2004, the Veteran reported a 10 year history of right hip pain located on the side of his hip and in his groin.  He reported limitation only with prolonged activity, including with prolonged sitting or driving. He also reported occasional night pain and pain with standing.  He took naproxen as needed and intermittently at night when his hip bothered him after a long day.  Range of motion testing of the right hip revealed pain on motion and some limitations in flexion and abduction.  X-rays of the right hip were negative.  In a June 2004 addendum, the VA examiner indicated that based on evaluation of the Veteran's right hip, the Veteran did not have any right hip problems, but instead, a history of a right lumbar strain that radiated to his lateral flank.  Therefore, the examiner gave no diagnosis for the right hip.

Available VA medical records dated in May 2004 and from February 2009 to July 2009 reveal complaints of generalized joint pain but are negative for complaints or clinical findings related specifically to the right hip. 

During a VA joints examination in November 2010, the Veteran reported an onset of right hip pain in service after running for physical training.  His current symptoms included pain and decreased speed of joint motion and current treatment to include over the counter Motrin.  He also reported flare-ups of pain on walking greater than one mile or standing for longer than 10 to 15 minutes.  On physical examination, gait was normal and there was no evidence of inflammatory arthritis.  The examiner noted a normal examination of the hips.  Range of motion testing of the right hip revealed full range of motion, without objective evidence of pain with active motion or following repetitive motion.  Nor were there additional limitations after three repetitions.  The Veteran refused to have x-rays done.  Based on a review of the claims file and examination of the Veteran, the examiner diagnosed normal right hip.  The examiner stated that a medical determination could not be made and an opinion regarding etiology could not be given without resort to speculation because right hip examination was normal and the Veteran refused x-rays.

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Here, although service medical records indicate a diagnosis of right hip pain and greater tronchanter bursitis in April 2003 prior to separation from service, examination of the Veteran's right hip for the purposes of retirement in June 2003 was normal and no diagnosis was made at that time.  Post service VA treatment records are silent as to any diagnosis of a right hip disability.  Additionally, two separate VA examiners have found the Veteran's right hip to be normal upon examination and have been unable to diagnose a right hip disability.  The most recent VA examiner's opinion was based on examination of the Veteran and a review of the claims file, including service medical records, and is therefore, accorded significant probative value.  Prejean v. West, 13 Vet. App. 444 (2000).  The Board recognizes that the Veteran is competent to state that he has experienced right hip pain, which is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303  (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331.  However, pain alone is not a disability for which compensation may be awarded.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223  (1992).

The Board acknowledges the Veteran's statement that he has been told by a doctor that he has arthritis in the right hip.  However, in the absence of objective medical evidence to support such a claim, the Veteran's lay statements are insufficient to establish a current diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Here, VA medical records are negative for evidence of a diagnosis of arthritis, and x-rays of the Veteran's right hip in April 2004 were negative.  Most recently, the Veteran refused the November 2010 VA examiner's attempt to obtain current x-rays of his right hip.  As a result, the Board must come to a determination solely on the basis of information included in the record, which is negative for a diagnosis or objective evidence of arthritis.  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board has also considered the Veteran's assertions that he has a current right hip disability, specifically arthritis, that is related to service.  However, as a layman, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board also is aware that the November 2010 VA examiner stated that a medical determination and opinion could not be given without resorting to speculation, and that, in some instances, an opinion that fails to provide a definite causal connection between any current disability and the Veteran's period of active duty is of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative).  However, the Court has held that a conclusion that an etiology opinion is not possible "without resort to speculation" is a medical conclusion just as much as a firm diagnosis or a conclusive opinion and may be relied upon by the Board if the basis for such a conclusion is adequately explained or is otherwise apparent upon a review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Here, the basis for the November 2010 examiner's conclusion that a diagnosis and opinion were not possible with resort to speculation was adequately explained and is apparent upon a review of the evidence.  Specifically, the examiner was unable to arrive at a diagnosis or opinion because of the Veteran's lack of cooperation in submitting to an X-ray examination.  Physical examination of the Veteran's right hip was normal and he refused to undergo further testing that could have confirmed or ruled out the existence of an underlying current right hip disability. 

In sum, the competent evidence of record does not demonstrate that the Veteran has a current right hip disability that would entitle him to service-connected benefits.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Disorder

The Veteran contends that he suffers from a sleep disorder that is related to his military service.  Specifically, the Veteran has asserted that his sleep pattern is abnormal due to his military service and that he has not been able to overcome his military training to remain awake and alert for guard duty.

Service medical records, including a June 2003 separation examination, are negative for complaints or clinical findings relating to a sleep disorder.  Although the Veteran complained of an inability to sleep in July 1998, that report was in conjunction with other symptoms to include stuffiness, achiness, and an inability to eat, which were attributed to a possible flu.

During a VA general medical examination in April 2004, the Veteran did not report trouble sleeping.  VA medical records dated in May 2004 are similarly silent for complaints of a sleeping disorder.  VA medical records dated from February 2009 to July 2009 show treatment for a number of psychiatric disorders and include some complaints related to trouble sleeping.  However, those records are negative for treatment for or a diagnosis of any sleep disorder.

During a November 2010 VA mental disorders examination, the Veteran indicated a sleep disorder by history, but denied current sleep impairment.  Due to the Veteran's increasingly inappropriate behavior, the examination was stopped early.  The examiner noted that the Veteran denied a current sleep disorder, and due to his behavior and escalating mental decomposition, appropriate levels of insight could not be obtained regarding any current sleep disorder or its etiology.  Therefore, the examiner could not comment on a sleep disorder, if any existed, or its etiology or process without resorting to mere speculation.

In this case, both service medical records and post-service medical records are silent as to any diagnosis of a sleep disorder.  Similarly, the November 2010 VA examiner was unable to diagnose a sleep disorder, even after a review of the claims file and examination of the Veteran.  Although the Veteran is competent to state that he has experienced trouble sleeping, there is no indication in the claims file that he has been treated for or diagnosed with a sleep disorder in service or after service.  Thus, the Veteran's lay assertions are not competent or sufficient to establish service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).  Absent evidence of a current disability, service connection for a sleep disorder must be denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the Veteran's claim that he suffers from a sleep disorder related to his service.  However, as a layman, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Board also recognizes the speculative nature of the November 2010 VA examiner's opinion, but finds that the basis for such a conclusion is adequately explained or is otherwise apparent upon a review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Specifically, due to the Veteran's behavior and lack of cooperation, the examiner was unable to arrive at a diagnosis or opinion.  

In sum, the competent evidence of record does not demonstrate that the Veteran has a current diagnosis of a sleep disorder.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2004, May 2004, and July 2006. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims, and due to the Veteran's lack of cooperation and his expressed desire not to attend any future VA examinations, the Board finds that remand for further examinations is not warranted.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).








ORDER

Service connection for a right hip disability is denied.

Service connection for a sleep disorder is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


